Citation Nr: 0311312	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  96-24 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel
INTRODUCTION

The veteran had active service from November 1940 to August 
1945.  He died in July 1983.  The appellant is the veteran's 
surviving spouse.

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from a May 1995 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (the RO).

This case was previously before the Board and was remanded to 
the RO in July 1997 and November 1999.  In a decision dated 
in March 2000, the Board denied the claims of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for cause of death and entitlement to 
dependency and indemnity compensation (DIC) benefits pursuant 
to 38 U.S.C.A. § 1151 (West 1991 & Supp. 2002).  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (the Court).  In June 2001, the 
Court vacated the Board's March 2000 decision and remanded 
the case for readjudication in light of the intervening 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)]. 


REMAND

In May 2002, the Board undertook additional development 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002), a regulation 
promulgated by VA to allow the Board to undertake "the 
action essential for a proper appellate decision" in lieu of 
remanding the case to the RO.  Pursuant to such development, 
additional medical evidence has been added to the record, 
consisting of a November 2002 medical opinion.  

However, in Disabled American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304, -7305, -7316 (Fed. Cir. May 1, 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated portions of the new regulation.  The 
Federal Circuit specifically noted that 38 C.F.R. § 19(a)(2) 
(2002) is inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) 
because it denies appellants a "review on appeal" when the 
Board considers additional evidence without having to remand 
the case to the RO for initial consideration.  See also 
Bernard v. Brown,  4 Vet. App. 384, 393-94 (1993).  

In addition, as noted above, during the pendency of this 
matter, The Veterans Claims Assistance Act of 2000 ("VCAA") 
was made law.  The VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant records, including private records, that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
38 U.S.C.A. § 5103A.  The Court's remand was for the specific 
purpose of ensuring compliance with the VCAA.

Accordingly, the case is remanded for the following actions:

1.  The RO should review the veteran's 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.

2.  Thereafter, the RO must readjudicate 
the issues on appeal, to include 
consideration of all evidence of record.  

If any benefit sought remains denied, the appellant and her 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the appellant is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the appellant until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




